Exhibit 10.1

 

NATIONAL SEMICONDUCTOR CORPORATION

 

2009 INCENTIVE AWARD PLAN

 

(As Adopted by the Board of Directors on July 15, 2009)

 

ARTICLE 1.

 

PURPOSE

 

The purpose of the National Semiconductor Corporation 2009 Incentive Award Plan
(the “Plan”) is to promote the success and enhance the value of the Company by
linking the individual interests of the members of the Board, Employees, and
Consultants to those of Company stockholders and by providing such individuals
with an incentive for outstanding performance to generate superior returns to
Company stockholders. The Plan is further intended to provide flexibility to the
Company in its ability to motivate, attract, and retain the services of members
of the Board, Employees, and Consultants upon whose judgment, interest, and
special effort the successful conduct of the Company’s operation is largely
dependent.

 

ARTICLE 2.

 

DEFINITIONS AND CONSTRUCTION

 

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.

 

2.1         “Administrator” shall mean the entity that conducts the general
administration of the Plan as provided in Article 12. With reference to the
duties of the Committee under the Plan which have been delegated to one or more
persons pursuant to Section 12.6, or as to which the Board has assumed, the term
“Administrator” shall refer to such person(s) unless the Committee or the Board
has revoked such delegation or the Board has terminated the assumption of such
duties.

 

2.2         “Affiliate” shall mean (a) Subsidiary; and (b) any domestic eligible
entity that is disregarded, under Treasury Regulation Section 301.7701-3, as an
entity separate from either (i) the Company or (ii) any Subsidiary.

 

2.3         “Applicable Accounting Standards” shall mean Generally Accepted
Accounting Principles in the United States, International Financial Reporting
Standards or such other accounting principles or standards as may apply to the
Company’s financial statements under United States federal securities laws from
time to time.

 

2.4         “Award” shall mean an Option, a Restricted Stock award, a Restricted
Stock Unit award, a Performance Award, a Dividend Equivalents award, a Deferred
Stock award, a Stock Payment award or a Stock Appreciation Right, which may be
awarded or granted under the Plan (collectively, “Awards”).

 

2.5         “Award Agreement” shall mean any written notice, agreement, terms
and conditions, contract or other instrument or document evidencing an Award,
including through electronic medium, which shall contain such terms and
conditions with respect to an Award as the Administrator shall determine
consistent with the Plan.

 

2.6         “Award Limit” shall mean with respect to Awards that shall be
payable in Shares or in cash, as the case may be, the respective limit set forth
in Section 3.3.

 

2.7         “Board” shall mean the Board of Directors of the Company.

 

--------------------------------------------------------------------------------


 

2.8         “Change in Control” shall mean and includes each of the following:

 

(a)          A transaction or series of transactions (other than an offering of
Common Stock to the general public through a registration statement filed with
the Securities and Exchange Commission) whereby any “person” or related “group”
of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the
Exchange Act) (other than the Company, any of its subsidiaries, an employee
benefit plan maintained by the Company or any of its subsidiaries or a “person”
that, prior to such transaction, directly or indirectly controls, is controlled
by, or is under common control with, the Company) directly or indirectly
acquires beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company possessing more than 50% of the total
combined voting power of the Company’s securities outstanding immediately after
such acquisition; or

 

(b)         During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new
director(s) (other than a director designated by a person who shall have entered
into an agreement with the Company to effect a transaction described in
Section 2.8(a) or Section 2.8(c)) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the two-year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof (but excluding, for this purpose, any new director whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board); or

 

(c)          The consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (x) a merger, consolidation, reorganization, or business combination or (y) a
sale or other disposition of all or substantially all of the Company’s assets in
any single transaction or series of related transactions or (z) the acquisition
of assets or stock of another entity, in each case other than a transaction:

 

(i)             Which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction, and

 

(ii)          After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2.8(c)(ii) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or

 

(d)         The Company’s stockholders approve a liquidation or dissolution of
the Company.

 

In addition, if a Change in Control constitutes a payment event with respect to
any Award which provides for the deferral of compensation and is subject to
Section 409A of the Code, the transaction or event described in subsection (a),
(b), (c) or (d) with respect to such Award must also constitute a “change in
control event,” as defined in Treasury Regulation §1.409A-3(i)(5) to the extent
required by Section 409A.

 

2

--------------------------------------------------------------------------------


 

The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.

 

2.9         “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, together with the regulations and official guidance promulgated
thereunder.

 

2.10   “Committee” shall mean the Compensation Committee of the Board, or
another committee or subcommittee of the Board, appointed as provided in
Section 12.1.

 

2.11   “Common Stock” shall mean the common stock of the Company, par value
$0.50 per share.

 

2.12   “Company” shall mean National Semiconductor Corporation, a Delaware
corporation.

 

2.13   “Consultant” shall mean any consultant or adviser engaged to provide
services to the Company or any Affiliate that qualifies as a consultant under
the applicable rules of the Securities and Exchange Commission for registration
of shares on a Form S-8 Registration Statement.

 

2.14   “Covered Employee” shall mean any Employee who is, or could be, a
“covered employee” within the meaning of Section 162(m) of the Code.

 

2.15   “Deferred Stock” shall mean a right to receive Shares awarded under
Section 9.4.

 

2.16   “Director” shall mean a member of the Board, as constituted from time to
time.

 

2.17   “Dividend Equivalent” shall mean a right to receive the equivalent value
(in cash or Shares) of dividends paid on Shares, awarded under Section 9.2.

 

2.18   “DRO” shall mean a domestic relations order as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended from
time to time, or the rules thereunder.

 

2.19   “Effective Date” shall mean the date the Plan is approved by the Board,
subject to approval of the Plan by the Company’s stockholders.

 

2.20   “Eligible Individual” shall mean any person who is an Employee, a
Consultant or a Non-Employee Director, as determined by the Committee.

 

2.21   “Employee” shall mean any officer or other employee (as determined in
accordance with Section 3401(c) of the Code and the Treasury Regulations
thereunder) of the Company or of any Affiliate.

 

2.22   “Equity Restructuring” shall mean a nonreciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split, spin-off,
rights offering or recapitalization through a large, nonrecurring cash dividend,
that affects the number or kind of shares of Common Stock (or other securities
of the Company) or the share price of Common Stock (or other securities) and
causes a change in the per share value of the Common Stock underlying
outstanding Awards.

 

2.23   “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

 

2.24   “Fair Market Value” shall mean, as of any given date, the value of a
Share determined as follows:

 

(a)          If the Common Stock is listed on any (i) established securities
exchange (such as the New York Stock Exchange, the NASDAQ Global Market and the
NASDAQ Global Select Market), (ii) national market system or (iii) automated
quotation system on which the Shares are listed, quoted or traded, its Fair
Market Value shall be the closing sales price for a share of Common

 

3

--------------------------------------------------------------------------------


 

Stock as quoted on such exchange or system for such date or, if there is no
closing sales price for a share of Common Stock on the date in question, the
closing sales price for a share of Common Stock on the last preceding date for
which such quotation exists, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable;

 

(b)         If the Common Stock is not listed on an established securities
exchange, national market system or automated quotation system, but the Common
Stock is regularly quoted by a recognized securities dealer, its Fair Market
Value shall be the mean of the high bid and low asked prices for such date or,
if there are no high bid and low asked prices for a share of Common Stock on
such date, the high bid and low asked prices for a share of Common Stock on the
last preceding date for which such information exists, as reported in The Wall
Street Journal or such other source as the Administrator deems reliable; or

 

(c)          If the Common Stock is neither listed on an established securities
exchange, national market system or automated quotation system nor regularly
quoted by a recognized securities dealer, its Fair Market Value shall be
established by the Administrator in good faith.

 

2.25   “Full Value Award” shall mean any Award other than (i) an Option, (ii) a
Stock Appreciation Right or (iii) any other Award for which the Holder pays the
intrinsic value existing as of the date of grant (whether directly or by
forgoing a right to receive a payment from the Company or any Affiliate).

 

2.26   “Greater Than 10% Stockholder” shall mean an individual then owning
(within the meaning of Section 424(d) of the Code) more than 10% of the total
combined voting power of all classes of stock of the Company or any Affiliate
corporation (as defined in Section 424(f) of the Code) or parent corporation
thereof (as defined in Section 424(e) of the Code).

 

2.27   “Holder” shall mean a person who has been granted an Award.

 

2.28   “Incentive Stock Option” shall mean an Option that is intended to qualify
as an incentive stock option and conforms to the applicable provisions of
Section 422 of the Code.

 

2.29   “Non-Employee Director” shall mean a Director of the Company who is not
an Employee.

 

2.30   “Non-Qualified Stock Option” shall mean an Option that is not an
Incentive Stock Option.

 

2.31   “Option” shall mean a right to purchase Shares at a specified exercise
price, granted under Article 6. An Option shall be either a Non-Qualified Stock
Option or an Incentive Stock Option; provided, however, that Options granted to
Non-Employee Directors and Consultants shall only be Non-Qualified Stock
Options.

 

2.32   “Parent” shall mean any entity (other than the Company), whether domestic
or foreign, in an unbroken chain of entities ending with the Company if each of
the entities other than the Company beneficially owns, at the time of the
determination, securities or interests representing more than fifty percent
(50%) of the total combined voting power of all classes of securities or
interests in one of the other entities in such chain.

 

2.33   “Performance Award” shall mean a cash bonus award, stock bonus award,
performance award or incentive award that is paid in cash, Shares or a
combination of both, awarded under Section 9.1.

 

2.34   “Performance-Based Compensation” shall mean any compensation that is
intended to qualify as “performance-based compensation” as described in
Section 162(m)(4)(C) of the Code.

 

2.35   “Performance Criteria” shall mean the criteria (and adjustments) that the
Committee selects for an Award for purposes of establishing the Performance Goal
or Performance Goals for a Performance Period, determined as follows:

 

(a)          The Performance Criteria that shall be used to establish
Performance Goals are limited to the following: (i) net income, (ii) earnings
per share, (iii) debt reduction, (iv) cash flow,

 

4

--------------------------------------------------------------------------------


 

(v) stockholder return, (vi) revenue, (vii) return on investment, (viii) revenue
growth, (ix) return on invested capital, (x) return on net assets, (xi) return
on equity, (xii) profit before tax, (xiii) gross operating profit, (xiv) profit
after tax, (xv) return on research and development investment, (xvi) market
capitalization, (xvii) total stockholder return and (xviii) margin, any of which
may be measured either in absolute terms or as compared to any incremental
increase or decrease or as compared to results of a peer group or to market
performance indicators or indices.

 

(b)         The Administrator may, in its sole discretion, provide that one or
more objectively determinable adjustments shall be made to one or more of the
Performance Goals. Such adjustments may include one or more of the following:
(i) items related to a change in accounting principle; (ii) items relating to
financing activities; (iii) expenses for restructuring or productivity
initiatives; (iv) other non-operating items; (v) items related to acquisitions;
(vi) items attributable to the business operations of any entity acquired by the
Company during the Performance Period; (vii) items related to the disposal of a
business or segment of a business; (viii) items related to discontinued
operations that do not qualify as a segment of a business under Applicable
Accounting Standards; (ix) items attributable to any stock dividend, stock
split, combination or exchange of stock occurring during the Performance Period;
(x) any other items of significant income or expense which are determined to be
appropriate adjustments; (xi) items relating to unusual or extraordinary
corporate transactions, events or developments, (xii) items related to
amortization of acquired intangible assets; (xiii) items that are outside the
scope of the Company’s core, on-going business activities; (xiv) items related
to acquired in-process research and development; (xv) items relating to changes
in tax laws; (xvi) items relating to major licensing or partnership
arrangements; (xvii) items relating to asset impairment charges; (xviii) items
relating to gains or losses for litigation, arbitration and contractual
settlements; or (xix) items relating to any other unusual or nonrecurring events
or changes in applicable laws, accounting principles or business conditions. For
all Awards intended to qualify as Performance-Based Compensation, such
determinations shall be made within the time prescribed by, and otherwise in
compliance with, Section 162(m) of the Code.

 

2.36   “Performance Goals” shall mean, for a Performance Period, one or more
goals established in writing by the Administrator for the Performance Period
based upon one or more Performance Criteria. Depending on the Performance
Criteria used to establish such Performance Goals, the Performance Goals may be
expressed in terms of overall Company performance or the performance of a
Subsidiary, division, business unit, or an individual. The achievement of each
Performance Goal shall be determined in accordance with Applicable Accounting
Standards.

 

2.37   “Performance Period” shall mean one or more periods of time, which may be
of varying and overlapping durations, as the Administrator may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Holder’s right to, and the payment of, a Performance
Award.

 

2.38   “Permitted Transferee” shall mean, with respect to a Holder, any “family
member” of the Holder, as defined under the instructions to use of the Form S-8
Registration Statement under the Securities Act, after taking into account any
state, federal, local or foreign tax and securities laws applicable to
transferable Awards.

 

2.39   “Plan” shall mean this National Semiconductor Corporation 2009 Incentive
Award Plan, as it may be amended or restated from time to time.

 

2.40   “Program” shall mean any program adopted by the Administrator pursuant to
the Plan containing the terms and conditions intended to govern a specified type
of Award granted under the Plan and pursuant to which such type of Award may be
granted under the Plan.

 

5

--------------------------------------------------------------------------------


 

2.41   “Restricted Stock” shall mean Common Stock awarded under Article 8 that
is subject to certain restrictions and may be subject to risk of forfeiture or
repurchase.

 

2.42   “Restricted Stock Units” shall mean the right to receive Shares awarded
under Section 9.5.

 

2.43   “Securities Act” shall mean the Securities Act of 1933, as amended.

 

2.44   “Shares” shall mean shares of Common Stock.

 

2.45   “Stock Appreciation Right” shall mean a stock appreciation right granted
under Article 10.

 

2.46   “Stock Payment” shall mean (a) a payment in the form of Shares, or (b) an
option or other right to purchase Shares, as part of a bonus, deferred
compensation or other arrangement, awarded under Section 9.3.

 

2.47   “Subsidiary” shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities beginning with the Company
if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing more than fifty percent (50%) of the total combined voting power of
all classes of securities or interests in one of the other entities in such
chain.

 

2.48   “Substitute Award” shall mean an Award granted under the Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
such as a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option or Stock Appreciation Right.

 

2.49   “Termination of Service” shall mean,

 

(a)          As to a Consultant, the time when the engagement of a Holder as a
Consultant to the Company or an Affiliate is terminated for any reason, with or
without cause, including, without limitation, by resignation, discharge, death
or retirement, but excluding terminations where the Consultant simultaneously
commences or remains in employment or service with the Company or any Affiliate.

 

(b)         As to a Non-Employee Director, the time when a Holder who is a
Non-Employee Director ceases to be a Director for any reason, including, without
limitation, a termination by resignation, failure to be elected, death or
retirement, but excluding terminations where the Holder simultaneously commences
or remains in employment or service with the Company or any Affiliate.

 

(c)          As to an Employee, the time when the employee-employer relationship
between a Holder and the Company or any Affiliate is terminated for any reason,
including, without limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding terminations where the Holder
simultaneously commences or remains in employment or service with the Company or
any Affiliate.

 

The Administrator, in its sole discretion, shall determine the effect of all
matters and questions relating to Terminations of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for cause and all questions of whether particular leaves of absence
constitute a Termination of Service; provided, however, that, with respect to
Incentive Stock Options, unless the Administrator otherwise provides in the
terms of the Program, the Award Agreement or otherwise, a leave of absence,
change in status from an employee to an independent contractor or other change
in the employee-employer relationship shall constitute a Termination of Service
only if, and to the extent that, such leave of absence, change in status or
other change interrupts employment for the purposes of Section 422(a)(2) of the
Code and the then applicable regulations and revenue rulings under said Section.
For purposes of the Plan, a Holder’s employee-employer relationship or
consultancy relations shall be deemed to be terminated in the event that the
Affiliate employing or

 

6

--------------------------------------------------------------------------------


 

contracting with such Holder ceases to remain an Affiliate following any merger,
sale of stock or other corporate transaction or event (including, without
limitation, a spin-off)..

 

ARTICLE 3.

 

SHARES SUBJECT TO THE PLAN

 

3.1       Number of Shares.

 

(a)          Subject to Section 13.2 and Section 3.1(b) the aggregate number of
Shares which may be issued or transferred pursuant to Awards under the Plan is
16,000,000. [NOTE:  Aggregate number of shares which may be issued under the
Plan will be 12,500,000 in the event that the option exchange proposal is not
approved at the 2009 Annual Meeting of Stockholders.]

 

(b)         If any Shares subject to an Award are forfeited or expire or an
Award is settled for cash (in whole or in part), the Shares subject to such
Award shall, to the extent of such forfeiture, expiration or cash settlement,
again be available for future grants of Awards under the Plan. Notwithstanding
anything to the contrary contained herein, the following Shares shall not be
added to the Shares authorized for grant under Section 3.1(a) and will not be
available for future grants of Awards: (i) Shares tendered by a Holder or
withheld by the Company in payment of the exercise price of an Option or SAR;
(ii) Shares tendered by the Holder or withheld by the Company to satisfy any tax
withholding obligation with respect to an Award; (iii) Shares subject to a Stock
Appreciation Right that are not issued in connection with the stock settlement
of the Stock Appreciation Right on exercise thereof; and (iv) Shares purchased
on the open market with the cash proceeds from the exercise of Options or SARs.
Any Shares repurchased by the Company under Section 8.4 at the same price paid
by the Holder so that such shares are returned to the Company will again be
available for Awards. The payment of Dividend Equivalents in cash in conjunction
with any outstanding Awards shall not be counted against the shares available
for issuance under the Plan. Notwithstanding the provisions of this
Section 3.1(b), no Shares may again be optioned, granted or awarded if such
action would cause an Incentive Stock Option to fail to qualify as an incentive
stock option under Section 422 of the Code.

 

(c)          Substitute Awards shall not reduce the Shares authorized for grant
under the Plan. Additionally, in the event that a company acquired by the
Company or any Affiliate or with which the Company or any Affiliate combines has
shares available under a pre-existing plan approved by stockholders and not
adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the Shares authorized for grant under the Plan;
provided that Awards using such available shares shall not be made after the
date awards or grants could have been made under the terms of the pre-existing
plan, absent the acquisition or combination, and shall only be made to
individuals who were not employed by or providing services to the Company or its
Subsidiaries immediately prior to such acquisition or combination.

 

3.2         Stock Distributed.  Any Shares distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Common Stock, treasury
Common Stock or Common Stock purchased on the open market.

 

3.3         Limitation on Number of Shares Subject to Awards.  Notwithstanding
any provision in the Plan to the contrary, and subject to Section 13.2, the
maximum aggregate number of Shares with respect to one or more Awards that may
be granted to any one person during any calendar

 

7

--------------------------------------------------------------------------------


 

year shall be 2,000,000 and the maximum aggregate amount of cash that may be
paid in cash during any calendar year with respect to one or more Awards which
are Performance-Based Compensation payable in cash shall be $5,000,000. To the
extent required by Section 162(m) of the Code, shares subject to Awards which
are canceled shall continue to be counted against the Award Limit.

 

ARTICLE 4.

 

GRANTING OF AWARDS

 

4.1         Participation.  The Administrator may, from time to time, select
from among all Eligible Individuals, those to whom an Award shall be granted and
shall determine the nature and amount of each Award, which shall not be
inconsistent with the requirements of the Plan. Except as provided in
Section 8.7 regarding the automatic grant of Awards to Non-Employee Directors,
no Eligible Individual shall have any right to be granted an Award pursuant to
the Plan.

 

4.2         Award Agreement.  Each Award shall be evidenced by an Award
Agreement. Award Agreements evidencing Awards intended to qualify as
Performance-Based Compensation shall contain such terms and conditions as may be
necessary to meet the applicable provisions of Section 162(m) of the Code. Award
Agreements evidencing Incentive Stock Options shall contain such terms and
conditions as may be necessary to meet the applicable provisions of Section 422
of the Code.

 

4.3         Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including Rule 16b-3 of the Exchange
Act and any amendments thereto) that are requirements for the application of
such exemptive rule. To the extent permitted by applicable law, the Plan and
Awards granted or awarded hereunder shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.

 

4.4         At-Will Employment.  Nothing in the Plan or in any Program or Award
Agreement hereunder shall confer upon any Holder any right to continue in the
employ of, or as a Director or Consultant for, the Company or any Affiliate, or
shall interfere with or restrict in any way the rights of the Company and any
Affiliate, which rights are hereby expressly reserved, to discharge any Holder
at any time for any reason whatsoever, with or without cause, and with or
without notice, or to terminate or change all other terms and conditions of
employment or engagement, except to the extent expressly provided otherwise in a
written agreement between the Holder and the Company or any Affiliate.

 

4.5         Foreign Holders.  Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which the
Company and its Subsidiaries operate or have Employees, Non-Employee Directors
or Consultants, or in order to comply with the requirements of any foreign
securities exchange, the Administrator, in its sole discretion, shall have the
power and authority to: (a) determine which Subsidiaries shall be covered by the
Plan; (b) determine which Eligible Individuals outside the United States are
eligible to participate in the Plan; (c) modify the terms and conditions of any
Award granted to Eligible Individuals outside the United States to comply with
applicable foreign laws or listing requirements of any such foreign securities
exchange; (d) establish subplans and modify exercise procedures and other terms
and procedures, to the extent such actions may be necessary or advisable (any
such subplans and/or modifications shall be attached to the Plan as appendices);
provided, however, that no such subplans and/or modifications shall increase the
share limitations contained in Sections 3.1 and 3.3; and (e) take any action,
before or after an Award is made, that it deems advisable to obtain approval or
comply with any necessary local governmental regulatory exemptions or approvals
or listing requirements of any such foreign securities exchange. Notwithstanding
the foregoing, the Administrator may not take any actions hereunder, and no
Awards shall be granted, that would violate the Code, the Exchange Act, the
Securities Act, any other securities law or governing statute, the rules of the
securities exchange or automated quotation system on which the Shares are
listed, quoted or traded or any other applicable law.

 

8

--------------------------------------------------------------------------------


 

4.6         Stand-Alone and Tandem Awards.  Awards granted pursuant to the Plan
may, in the sole discretion of the Administrator, be granted either alone, in
addition to, or in tandem with, any other Award granted pursuant to the Plan.
Awards granted in addition to or in tandem with other Awards may be granted
either at the same time as or at a different time from the grant of such other
Awards.

 

ARTICLE 5.

 

PROVISIONS APPLICABLE TO AWARDS INTENDED TO QUALIFY AS

PERFORMANCE-BASED COMPENSATION.

 

5.1         Purpose.  The Committee, in its sole discretion, may determine at
the time an Award is granted whether such Award is intended to qualify as
Performance-Based Compensation. If the Committee, in its sole discretion,
decides to grant such an Award to an Eligible Individual that is intended to
qualify as Performance-Based Compensation, then the provisions of this Article 5
shall control over any contrary provision contained in the Plan. The
Administrator may in its sole discretion grant Awards to other Eligible
Individuals that are based on Performance Criteria or Performance Goals but that
do not satisfy the requirements of this Article 5 and that are not intended to
qualify as Performance-Based Compensation. Unless otherwise specified by the
Administrator at the time of grant, the Performance Criteria with respect to an
Award intended to be Performance-Based Compensation payable to a Covered
Employee shall be determined on the basis of Applicable Accounting Standards.
The Committee, in its sole discretion, may determine at the time an Award is
granted or at any time thereafter whether such Award is not intended to qualify
as Performance-Based Compensation.

 

5.2         Applicability.  The grant of an Award to an Eligible Individual for
a particular Performance Period shall not require the grant of an Award to such
Individual in any subsequent Performance Period and the grant of an Award to any
one Eligible Individual shall not require the grant of an Award to any other
Eligible Individual in such period or in any other period.

 

5.3         Types of Awards.  Notwithstanding anything in the Plan to the
contrary, the Committee may grant any Award to an Eligible Individual intended
to qualify as Performance-Based Compensation, including, without limitation,
Restricted Stock the restrictions with respect to which lapse upon the
attainment of specified Performance Goals, and any Performance Awards described
in Article 9 that vest or become exercisable or payable upon the attainment of
one or more specified Performance Goals.

 

5.4         Procedures with Respect to Performance-Based Awards.  To the extent
necessary to comply with the requirements of Section 162(m)(4)(C) of the Code,
with respect to any Award granted under Articles 7 or 8 to one or more Eligible
Individuals and which is intended to qualify as Performance-Based Compensation,
no later than 90 days following the commencement of any Performance Period or
any designated fiscal period or period of service (or such earlier time as may
be required under Section 162(m) of the Code), the Committee shall, in writing,
(a) designate one or more Eligible Individuals, (b) select the Performance
Criteria applicable to the Performance Period, (c) establish the Performance
Goals, and amounts of such Awards, as applicable, which may be earned for such
Performance Period based on the Performance Criteria, and (d) specify the
relationship between Performance Criteria and the Performance Goals and the
amounts of such Awards, as applicable, to be earned by each Covered Employee for
such Performance Period. Following the completion of each Performance Period,
the Committee shall certify in writing whether and the extent to which the
applicable Performance Goals have been achieved for such Performance Period. In
determining the amount earned under such Awards, the Committee shall have the
right to reduce or eliminate (but not to increase) the amount payable at a given
level of performance to take into account additional factors that the Committee
may deem relevant, including the assessment of individual or corporate
performance for the Performance Period.

 

9

--------------------------------------------------------------------------------


 

5.5   Payment of Performance-Based Awards.  Unless otherwise provided in the
applicable Program or Award Agreement and only to the extent otherwise permitted
by Section 162(m)(4)(C) of the Code, as to an Award that is intended to qualify
as Performance-Based Compensation, the Holder must be employed by the Company or
an Affiliate throughout the Performance Period. Unless otherwise provided in the
applicable Performance Goals, Program or Award Agreement, a Holder shall be
eligible to receive payment pursuant to such Awards for a Performance Period
only if and to the extent the Performance Goals for such period are achieved.

 

5.6   Additional Limitations.  Notwithstanding any other provision of the Plan
and except as otherwise determined by the Administrator, any Award which is
granted to an Eligible Individual and is intended to qualify as
Performance-Based Compensation shall be subject to any additional limitations
set forth in Section 162(m) of the Code or any regulations or rulings issued
thereunder that are requirements for qualification as Performance-Based
Compensation, and the Plan, the Program and the Award Agreement shall be deemed
amended to the extent necessary to conform to such requirements.

 

ARTICLE 6.

 

GRANTING OF OPTIONS

 

6.1   Granting of Options to Eligible Individuals.  The Administrator is
authorized to grant Options to Eligible Individuals from time to time, in its
sole discretion, on such terms and conditions as it may determine which shall
not be inconsistent with the Plan.

 

6.2   Qualification of Incentive Stock Options.  No Incentive Stock Option shall
be granted to any person who is not an Employee of the Company or any Affiliate
corporation of the Company (as defined in Section 424(f) of the Code). No person
who qualifies as a Greater Than 10% Stockholder may be granted an Incentive
Stock Option unless such Incentive Stock Option conforms to the applicable
provisions of Section 422 of the Code. Any Incentive Stock Option granted under
the Plan may be modified by the Administrator, with the consent of the Holder,
to disqualify such Option from treatment as an “incentive stock option” under
Section 422 of the Code. To the extent that the aggregate fair market value of
stock with respect to which “incentive stock options” (within the meaning of
Section 422 of the Code, but without regard to Section 422(d) of the Code) are
exercisable for the first time by a Holder during any calendar year under the
Plan, and all other plans of the Company and any Affiliate or parent corporation
thereof (each as defined in Section 424(f) and (e) of the Code, respectively),
exceeds $100,000, the Options shall be treated as Non-Qualified Stock Options to
the extent required by Section 422 of the Code. The rule set forth in the
preceding sentence shall be applied by taking Options and other “incentive stock
options” into account in the order in which they were granted and the Fair
Market Value of stock shall be determined as of the time the respective options
were granted.

 

6.3   Option Exercise Price.  The exercise price per Share subject to each
Option shall be set by the Administrator, but shall not be less than 100% of the
Fair Market Value of a Share on the date the Option is granted (or, as to
Incentive Stock Options, on the date the Option is modified, extended or renewed
for purposes of Section 424(h) of the Code). In addition, in the case of
Incentive Stock Options granted to a Greater Than 10% Stockholder, such price
shall not be less than 110% of the Fair Market Value of a Share on the date the
Option is granted (or the date the Option is modified, extended or renewed for
purposes of Section 424(h) of the Code).

 

6.4   Option Term.  The term of each Option shall be set by the Administrator in
its sole discretion; provided, however, that the term shall not be more than six
years and one day from the date the Option is granted, or five (5) years from
the date an Incentive Stock Option is granted to a Greater Than 10% Stockholder.
The Administrator shall determine the time period, including the time period
following a Termination of Service, during which the Holder has the right to
exercise the vested Options, which time period may not extend beyond the term of
the Option term. Except as limited by

 

10

--------------------------------------------------------------------------------


 

the requirements of Section 409A or Section 422 of the Code and regulations and
rulings thereunder, the Administrator may extend the term of any outstanding
Option, and may extend the time period during which vested Options may be
exercised, in connection with any Termination of Service of the Holder, and may
amend any other term or condition of such Option relating to such a Termination
of Service.

 

6.5   Option Vesting.

 

(a)   The period during which the right to exercise, in whole or in part, an
Option vests in the Holder shall be set by the Administrator and the
Administrator may determine that an Option may not be exercised in whole or in
part for a specified period after it is granted. Such vesting may be based on
service with the Company or any Affiliate, any of the Performance Criteria, or
any other criteria selected by the Administrator. At any time after grant of an
Option, the Administrator may, in its sole discretion and subject to whatever
terms and conditions it selects, accelerate the period during which an Option
vests.

 

(b)   No portion of an Option which is unexercisable at a Holder’s Termination
of Service shall thereafter become exercisable, except as may be otherwise
provided by the Administrator either in the Program, the Award Agreement or by
action of the Administrator following the grant of the Option.

 

6.6   Substitute Awards.  Notwithstanding the foregoing provisions of this
Article 6 to the contrary, in the case of an Option that is a Substitute Award,
the price per share of the shares subject to such Option may be less than the
Fair Market Value per share on the date of grant, provided, that the excess of:
(a) the aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the shares subject to the Substitute Award, over (b) the aggregate
exercise price thereof does not exceed the excess of: (x) the aggregate fair
market value (as of the time immediately preceding the transaction giving rise
to the Substitute Award, such fair market value to be determined by the
Administrator) of the shares of the predecessor entity that were subject to the
grant assumed or substituted for by the Company, over (y) the aggregate exercise
price of such shares.

 

6.7   Substitution of Stock Appreciation Rights.  The Administrator may provide
in the applicable Program or the Award Agreement evidencing the grant of an
Option that the Administrator, in its sole discretion, shall have the right to
substitute a Stock Appreciation Right for such Option at any time prior to or
upon exercise of such Option; provided, that such Stock Appreciation Right shall
be exercisable with respect to the same number of Shares for which such
substituted Option would have been exercisable, and shall also have the same
exercise price and remaining term as the substituted Option.

 

ARTICLE 7.

 

EXERCISE OF OPTIONS

 

7.1   Partial Exercise.  An exercisable Option may be exercised in whole or in
part. However, an Option shall not be exercisable with respect to fractional
shares and the Administrator may require that, by the terms of the Option, a
partial exercise must be with respect to a minimum number of shares.

 

7.2   Manner of Exercise.  All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to the Secretary of the
Company, or such other person or entity designated by the Administrator, or his,
her or its office, as applicable:

 

(a)   A written or electronic notice complying with the applicable
rules established by the Administrator stating that the Option, or a portion
thereof, is exercised. The notice shall be signed by the Holder or other person
then entitled to exercise the Option or such portion of the Option;

 

11

--------------------------------------------------------------------------------


 

(b)   Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal, state or
foreign securities laws or regulations, the rules of any securities exchange or
automated quotation system on which the Shares are listed, quoted or traded or
any other applicable law. The Administrator may, in its sole discretion, also
take whatever additional actions it deems appropriate to effect such compliance
including, without limitation, placing legends on share certificates and issuing
stop-transfer notices to agents and registrars;

 

(c)   In the event that the Option shall be exercised pursuant to Section 11.3
by any person or persons other than the Holder, appropriate proof of the right
of such person or persons to exercise the Option, as determined in the sole
discretion of the Administrator; and

 

(d)   Full payment of the exercise price and applicable withholding taxes to the
stock administrator of the Company for the shares with respect to which the
Option, or portion thereof, is exercised, in a manner permitted by Section 11.1
and 11.2.

 

7.3   Notification Regarding Disposition.  The Holder shall give the Company
prompt written or electronic notice of any disposition of shares of Common Stock
acquired by exercise of an Incentive Stock Option which occurs within (a) two
years from the date of granting (including the date the Option is modified,
extended or renewed for purposes of Section 424(h) of the Code) such Option to
such Holder, or (b) one year after the transfer of such shares to such Holder.

 

ARTICLE 8.

 

AWARD OF RESTRICTED STOCK

 

8.1   Award of Restricted Stock.

 

(a)   The Administrator is authorized to grant Restricted Stock to Eligible
Individuals, and shall determine the terms and conditions, including the
restrictions applicable to each award of Restricted Stock, which terms and
conditions shall not be inconsistent with the Plan, and may impose such
conditions on the issuance of such Restricted Stock as it deems appropriate.

 

(b)   The Administrator shall establish the purchase price, if any, and form of
payment for Restricted Stock; provided, however, that if a purchase price is
charged, such purchase price shall be no less than the par value of the Shares
to be purchased, unless otherwise permitted by applicable state law. In all
cases, legal consideration shall be required for each issuance of Restricted
Stock.

 

8.2   Rights as Stockholders.  Subject to Section 8.4, upon issuance of
Restricted Stock, the Holder shall have, unless otherwise provided by the
Administrator, all the rights of a stockholder with respect to said shares,
subject to the restrictions in the applicable Program or in each individual
Award Agreement, including the right to receive all dividends and other
distributions paid or made with respect to the shares; provided, however, that,
in the sole discretion of the Administrator, any extraordinary distributions
with respect to the Shares shall be subject to the restrictions set forth in
Section 8.3. In addition, with respect to a share of Restricted Stock with
performance-based vesting, dividends which are paid prior to vesting shall only
be paid out to the Holder to the extent that the performance-based vesting
conditions are subsequently satisfied and the share of Restricted Stock vests.

 

8.3   Restrictions.  All shares of Restricted Stock (including any shares
received by Holders thereof with respect to shares of Restricted Stock as a
result of stock dividends, stock splits or any other form of recapitalization)
shall, in the terms of the applicable Program or in each individual Award
Agreement, be subject to such restrictions and vesting requirements as the
Administrator shall provide. Such restrictions may include, without limitation,
restrictions concerning voting rights and transferability and such restrictions
may lapse separately or in combination at such times and pursuant to such

 

12

--------------------------------------------------------------------------------


 

circumstances or based on such criteria as selected by the Administrator,
including, without limitation, criteria based on the Holder’s duration of
employment, directorship or consultancy with the Company, the Performance
Criteria, Company performance, individual performance or other criteria selected
by the Administrator. By action taken after the Restricted Stock is issued, the
Administrator may, on such terms and conditions as it may determine to be
appropriate, accelerate the vesting of such Restricted Stock by removing any or
all of the restrictions imposed by the terms of the Program or the Award
Agreement. Restricted Stock may not be sold or encumbered until all restrictions
are terminated or expire.

 

8.4   Repurchase or Forfeiture of Restricted Stock.  If no price was paid by the
Holder for the Restricted Stock, upon a Termination of Service the Holder’s
rights in unvested Restricted Stock then subject to restrictions shall lapse,
and such Restricted Stock shall be surrendered to the Company and cancelled
without consideration. If a price was paid by the Holder for the Restricted
Stock, upon a Termination of Service the Company shall have the right to
repurchase from the Holder the unvested Restricted Stock then subject to
restrictions at a cash price per share equal to the price paid by the Holder for
such Restricted Stock or such other amount as may be specified in the Program or
the Award Agreement. The Administrator in its sole discretion may provide that
in the event of certain events, including a Change in Control, the Holder’s
death, retirement or disability or any other specified Termination of Service or
any other event, the Holder’s rights in unvested Restricted Stock shall not
lapse, such Restricted Stock shall vest and, if applicable, the Company shall
not have a right of repurchase.

 

8.5   Certificates for Restricted Stock.  Restricted Stock granted pursuant to
the Plan may be evidenced in such manner as the Administrator shall determine.
Certificates or book entries evidencing shares of Restricted Stock must include
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock, and the Company may, in it sole discretion,
retain physical possession of any stock certificate until such time as all
applicable restrictions lapse.

 

8.6   Section 83(b) Election.  If a Holder makes an election under
Section 83(b) of the Code to be taxed with respect to the Restricted Stock as of
the date of transfer of the Restricted Stock rather than as of the date or dates
upon which the Holder would otherwise be taxable under Section 83(a) of the
Code, the Holder shall be required to deliver a copy of such election to the
Company promptly after filing such election with the Internal Revenue Service.

 

8.7   Automatic Grants to Non-Employee Directors.

 

(a)   Commencement of Automatic Grants.  As of the Effective Date, Non-Employee
Directors are entitled to receive automatic grants of restricted stock pursuant
to the Company’s Director Stock Plan (the “Director Plan”). Following the date
of the termination of the Director Plan (the “Director Plan Termination Date”),
Non-Employee Directors shall become eligible to receive the automatic grants
described in this Section 8.7.

 

(b)   General.  Following the Director Plan Termination Date, Restricted Stock
shall be issued automatically to Non-Employee Directors as set forth in this
Section 8.7: (i) each Non-Employee Director shall be issued 12,000 shares of
Common Stock on the date of each election of such Director to the Board by the
stockholders on or after the Director Plan Termination Date; and (ii) each
Non-Employee Director who is first elected or appointed to the Board at any time
during the year other than at the annual stockholders’ meeting shall be issued
12,000 shares of Restricted Stock on the date of the appointment of such person
to the Board.

 

(c)   Grant in Lieu of Retainer.  Following the Director Plan Termination Date,
Restricted Stock shall be issued to each Non-Employee Director who elects within
ten (10) days after the date of (i) initial appointment to the Board after the
Director Plan Termination Date, or (ii) each subsequent election to the Board by
the stockholders, to receive the full value of the Director’s

 

13

--------------------------------------------------------------------------------


 

annual cash retainer fees for Board membership and Committee Chairmanship in
Common Stock. The number of shares of Common Stock to be issued shall be
determined by dividing the retainer fee by the opening price of the Common Stock
on the New York Stock Exchange on the date of initial appointment or the
subsequent reelection by the stockholders, as applicable. If there is no trading
on such day, the opening price of the Common Stock on the New York Stock
Exchange on the first previous trading date shall be used. Fractional shares
shall not be issued and the value of any fractional shares shall be paid in
cash.

 

(d)   Vesting of Restricted Stock Grants to Non-Employee Directors.  Except as
provided in Section 8.7(e), Common Stock issued under the Plan pursuant to
Section 8.7(b) shall vest and be restricted from sale, assignment or other
transfer for a period of thirty six (36) months from the date of issuance
(“Restriction Period”) and in the event any Non-Employee Director shall cease to
act as a Director prior to expiration of the Restriction Period, all rights in
and to the Common Stock so issued shall be forfeited and shall revert to the
Company. Further, except as provided in Section 8.7(e), Common Stock issued
under the Plan pursuant to Section 8.7(c) shall vest and be restricted from
sale, assignment or other transfer for a period of six (6) months from the date
of issuance (“Retainer Restriction Period”) and in the event any Non-Employee
Director shall cease to act as a Director prior to the expiration of the
Retainer Restriction Period, all rights in and to the Common Stock so issued
shall be forfeited and shall revert to the Company.

 

(e)   Death, Disability or Retirement.  In the event any Non-Employee Director
shall cease to act as a Director by reason of death, Disability, or Retirement
at any time during the Restriction Period and/or the Retainer Restriction
Period, as applicable, the Common Stock so issued shall no longer be restricted
from sale, assignment or other transfer. For purposes of this Section 8.7(e),
“Disability” shall mean the Non-Employee Director’s inability to perform any
services for the Company as a Director due to physical or mental impairment, and
“Retirement” shall mean termination of service as a Director (i) at any time
after completion of five years of service as a Director; or (ii) upon reaching
the mandatory retirement age of seventy (70). Notwithstanding the foregoing, the
shares of Common Stock issued to any Non-Employee Director who was issued Common
Stock upon an initial appointment or election to the Board who terminates
service as a director by reason of death, Disability or Retirement shall revert
back to the Company if such recipient has not served at least six months as a
Director after the initial appointment or election.

 

ARTICLE 9.

 

AWARD OF PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, DEFERRED

STOCK, STOCK PAYMENTS, RESTRICTED STOCK UNITS

 

9.1   Performance Awards.

 

(a)   The Administrator is authorized to grant Performance Awards to any
Eligible Individual and to determine whether such Performance Awards shall be
Performance-Based Compensation. The value of Performance Awards may be linked to
any one or more of the Performance Criteria or other specific criteria
determined by the Administrator, in each case on a specified date or dates or
over any period or periods determined by the Administrator. Performance Awards
may be paid in cash, Shares, or both, as determined by the Administrator.

 

(b)   Without limiting Section 9.1(a), the Administrator may grant Performance
Awards to any Eligible Individual in the form of a cash bonus payable upon the
attainment of objective Performance Goals, or such other criteria, whether or
not objective, which are established by the Administrator, in each case on a
specified date or dates or over any period or periods determined by the
Administrator. Any such bonuses paid to a Holder which are intended to be
Performance-Based Compensation shall be based upon objectively determinable
bonus formulas established in accordance with the provisions of Article 5.

 

14

--------------------------------------------------------------------------------


 

9.2   Dividend Equivalents.

 

(a)   Dividend Equivalents may be granted by the Administrator based on
dividends declared on the Common Stock, to be credited as of dividend payment
dates during the period between the date an Award is granted to a Holder and the
date such Award vests, is exercised, is distributed or expires, as determined by
the Administrator. Such Dividend Equivalents shall be converted to cash or
additional shares of Common Stock by such formula and at such time and subject
to such limitations as may be determined by the Administrator. In addition,
Dividend Equivalents with respect to an Award with performance-based vesting
that are based on dividends paid prior to the vesting of such Award shall only
be paid out to the Holder to the extent that the performance-based vesting
conditions are subsequently satisfied and the Award vests.

 

(b)   Notwithstanding the foregoing, no Dividend Equivalents shall be payable
with respect to Options or Stock Appreciation Rights.

 

9.3   Stock Payments.  The Administrator is authorized to make Stock Payments to
any Eligible Individual. The number or value of shares of any Stock Payment
shall be determined by the Administrator and may be based upon one or more
Performance Criteria or any other specific criteria, including service to the
Company or any Affiliate, determined by the Administrator. Shares underlying a
Stock Payment which is subject to a vesting schedule or other conditions or
criteria set by the Administrator will not be issued until those conditions have
been satisfied. Unless otherwise provided by the Administrator, a Holder of a
Stock Payment shall have no rights as a Company stockholder with respect to such
Stock Payment until such time as the Stock Payment has vested and the Shares
underlying the Award have been issued to the Holder. Stock Payments may, but are
not required to be made in lieu of base salary, bonus, fees or other cash
compensation otherwise payable to such Eligible Individual.

 

9.4   Deferred Stock.  The Administrator is authorized to grant Deferred Stock
to any Eligible Individual. The number of shares of Deferred Stock shall be
determined by the Administrator and may be based on one or more Performance
Criteria or other specific criteria, including service to the Company or any
Affiliate, as the Administrator determines, in each case on a specified date or
dates or over any period or periods determined by the Administrator. Shares
underlying a Deferred Stock award which is subject to a vesting schedule or
other conditions or criteria set by the Administrator will not be issued until
those conditions have been satisfied. Unless otherwise provided by the
Administrator, a Holder of Deferred Stock shall have no rights as a Company
stockholder with respect to such Deferred Stock until such time as the Award has
vested and the Shares underlying the Award has been issued to the Holder.

 

9.5   Restricted Stock Units.  The Administrator is authorized to grant
Restricted Stock Units to any Eligible Individual. The number and terms and
conditions of Restricted Stock Units shall be determined by the Administrator.
The Administrator shall specify the date or dates on which the Restricted Stock
Units shall become fully vested and nonforfeitable, and may specify such
conditions to vesting as it deems appropriate, including conditions based on one
or more Performance Criteria or other specific criteria, including service to
the Company or any Affiliate, in each case on a specified date or dates or over
any period or periods, as determined by the Administrator. The Administrator
shall specify, or permit the Holder to elect, the conditions and dates upon
which the Shares underlying the Restricted Stock Units which shall be issued,
which dates shall not be earlier than the date as of which the Restricted Stock
Units vest and become nonforfeitable and which conditions and dates shall be
subject to compliance with Section 409A of the Code. Restricted Stock Units may
be paid in cash, Shares, or both, as determined by the Administrator. On the
distribution dates, the Company shall issue to the Holder one unrestricted,
fully transferable Share (or the Fair Market Value of one such Share in cash)
for each vested and nonforfeitable Restricted Stock Unit.

 

15

--------------------------------------------------------------------------------


 

9.6   Term.  The term of a Performance Award, Dividend Equivalent award,
Deferred Stock award, Stock Payment award and/or Restricted Stock Unit award
shall be set by the Administrator in its sole discretion.

 

9.7   Exercise or Purchase Price.  The Administrator may establish the exercise
or purchase price of a Performance Award, shares of Deferred Stock, shares
distributed as a Stock Payment award or shares distributed pursuant to a
Restricted Stock Unit award; provided, however, that value of the consideration
shall not be less than the par value of a Share, unless otherwise permitted by
applicable law.

 

9.8   Exercise upon Termination of Service.  A Performance Award, Dividend
Equivalent award, Deferred Stock award, Stock Payment award and/or Restricted
Stock Unit award is exercisable or distributable only while the Holder is an
Employee, Director or Consultant, as applicable. The Administrator, however, in
its sole discretion may provide that the Performance Award, Dividend Equivalent
award, Deferred Stock award, Stock Payment award and/or Restricted Stock Unit
award may be exercised or distributed subsequent to a Termination of Service in
certain events, including a Change in Control, the Holder’s death, retirement or
disability or any other specified Termination of Service.

 

ARTICLE 10.

 

AWARD OF STOCK APPRECIATION RIGHTS

 

10.1 Grant of Stock Appreciation Rights.

 

(a)   The Administrator is authorized to grant Stock Appreciation Rights to
Eligible Individuals from time to time, in its sole discretion, on such terms
and conditions as it may determine consistent with the Plan.

 

(b)   A Stock Appreciation Right shall entitle the Holder (or other person
entitled to exercise the Stock Appreciation Right pursuant to the Plan) to
exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount determined by multiplying the difference obtained by subtracting the
exercise price per share of the Stock Appreciation Right from the Fair Market
Value on the date of exercise of the Stock Appreciation Right by the number of
Shares with respect to which the Stock Appreciation Right shall have been
exercised, subject to any limitations the Administrator may impose. Except as
described in (c) below, the exercise price per Share subject to each Stock
Appreciation Right shall be set by the Administrator, but shall not be less than
100% of the Fair Market Value on the date the Stock Appreciation Right is
granted.

 

(c)   Notwithstanding the foregoing provisions of Section 10.1(b) to the
contrary, in the case of an Stock Appreciation Right that is a Substitute Award,
the price per share of the shares subject to such Stock Appreciation Right may
be less than 100% of the Fair Market Value per share on the date of grant;
provided, that the excess of: (a) the aggregate Fair Market Value (as of the
date such Substitute Award is granted) of the shares subject to the Substitute
Award, over (b) the aggregate exercise price thereof does not exceed the excess
of: (x) the aggregate fair market value (as of the time immediately preceding
the transaction giving rise to the Substitute Award, such fair market value to
be determined by the Administrator) of the shares of the predecessor entity that
were subject to the grant assumed or substituted for by the Company, over
(y) the aggregate exercise price of such shares.

 

10.2 Stock Appreciation Right Vesting.

 

(a)   The period during which the right to exercise, in whole or in part, a
Stock Appreciation Right vests in the Holder shall be set by the Administrator
and the Administrator may determine that a Stock Appreciation Right may not be
exercised in whole or in part for a specified period

 

16

--------------------------------------------------------------------------------


 

after it is granted. Such vesting may be based on service with the Company or
any Affiliate, or any other criteria selected by the Administrator. At any time
after grant of a Stock Appreciation Right, the Administrator may, in its sole
discretion and subject to whatever terms and conditions it selects, accelerate
the period during which a Stock Appreciation Right vests.

 

(b)   No portion of a Stock Appreciation Right which is unexercisable at
Termination of Service shall thereafter become exercisable, except as may be
otherwise provided by the Administrator either in the applicable Program or
Award Agreement or by action of the Administrator following the grant of the
Stock Appreciation Right.

 

10.3 Manner of Exercise.  All or a portion of an exercisable Stock Appreciation
Right shall be deemed exercised upon delivery of all of the following to the
stock administrator of the Company, or such other person or entity designated by
the Administrator, or his, her or its office, as applicable:

 

(a)   A written or electronic notice complying with the applicable
rules established by the Administrator stating that the Stock Appreciation
Right, or a portion thereof, is exercised. The notice shall be signed by the
Holder or other person then entitled to exercise the Stock Appreciation Right or
such portion of the Stock Appreciation Right;

 

(b)   Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal, state or
foreign securities laws or regulations. The Administrator may, in its sole
discretion, also take whatever additional actions it deems appropriate to effect
such compliance; and

 

(c)   In the event that the Stock Appreciation Right shall be exercised pursuant
to this Section 10.3 by any person or persons other than the Holder, appropriate
proof of the right of such person or persons to exercise the Stock Appreciation
Right.

 

10.4 Stock Appreciation Right Term.  The term of each Stock Appreciation Right
shall be set by the Administrator in its sole discretion; provided, however,
that the term shall not be more than six years and one day from the date the
Stock Appreciation Right is granted. The Administrator shall determine the time
period, including the time period following a Termination of Service, during
which the Holder has the right to exercise the vested Stock Appreciation Rights,
which time period may not extend beyond the expiration date of the Stock
Appreciation Right term. Except as limited by the requirements of Section 409A
of the Code and regulations and rulings thereunder, the Administrator may extend
the term of any outstanding Stock Appreciation Right, and may extend the time
period during which vested Stock Appreciation Rights may be exercised, in
connection with any Termination of Service of the Holder, and may amend any
other term or condition of such Stock Appreciation Right relating to such a
Termination of Service.

 

10.5 Payment.  Payment of the amounts payable with respect to Stock Appreciation
Rights pursuant to this Article 10 shall be in cash, Shares (based on its Fair
Market Value as of the date the Stock Appreciation Right is exercised), or a
combination of both, as determined by the Administrator.

 

ARTICLE 11.

 

ADDITIONAL TERMS OF AWARDS

 

11.1 Payment.  The Administrator shall determine the methods by which payments
by any Holder with respect to any Awards granted under the Plan shall be made,
including, without limitation: (a) cash or check, (b) Shares (including, in the
case of payment of the exercise price of an Award, Shares issuable pursuant to
the exercise of the Award) or shares of Common Stock held for such period of
time as may be required by the Administrator in order to avoid adverse
accounting consequences, in each case, having a Fair Market Value on the date of
delivery equal to the aggregate payments required, (c) delivery of a written or
electronic notice that the Holder has placed a market

 

17

--------------------------------------------------------------------------------


 

sell order with a broker with respect to Shares then issuable upon exercise or
vesting of an Award, and that the broker has been directed to pay a sufficient
portion of the net proceeds of the sale to the Company in satisfaction of the
aggregate payments required; provided, that payment of such proceeds is then
made to the Company upon settlement of such sale, or (d) other form of legal
consideration acceptable to the Administrator. The Administrator shall also
determine the methods by which Shares shall be delivered or deemed to be
delivered to Holders. Notwithstanding any other provision of the Plan to the
contrary, no Holder who is a Director or an “executive officer” of the Company
within the meaning of Section 13(k) of the Exchange Act shall be permitted to
make payment with respect to any Awards granted under the Plan, or continue any
extension of credit with respect to such payment with a loan from the Company or
a loan arranged by the Company in violation of Section 13(k) of the Exchange
Act.

 

11.2 Tax Withholding.  The Company or any Affiliate shall have the authority and
the right to deduct or withhold, or require a Holder to remit to the Company, an
amount sufficient to satisfy federal, state, local and foreign taxes (including
the Holder’s FICA or employment tax obligation) required by law to be withheld
with respect to any taxable event concerning a Holder arising as a result of the
Plan. The Administrator may in its sole discretion and in satisfaction of the
foregoing requirement allow a Holder to elect to have the Company withhold
Shares otherwise issuable under an Award (or allow the surrender of Shares). The
number of Shares which may be so withheld or surrendered shall be limited to the
number of shares which have a fair market value on the date of withholding or
repurchase equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to such supplemental taxable
income. The Administrator shall determine the fair market value of the Shares,
consistent with applicable provisions of the Code, for tax withholding
obligations due in connection with a broker-assisted cashless Option or Stock
Appreciation Right exercise involving the sale of shares to pay the Option or
Stock Appreciation Right exercise price or any tax withholding obligation.

 

11.3 Transferability of Awards.

 

(a)   Except as otherwise provided in Section 11.3(b):

 

(i)    No Award under the Plan may be sold, pledged, assigned or transferred in
any manner other than by will or the laws of descent and distribution or,
subject to the consent of the Administrator, pursuant to a DRO, unless and until
such Award has been exercised, or the shares underlying such Award have been
issued, and all restrictions applicable to such shares have lapsed;

 

(ii)   No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Holder or his successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence; and

 

(iii)  During the lifetime of the Holder, only the Holder may exercise an Award
(or any portion thereof) granted to him under the Plan, unless it has been
disposed of pursuant to a DRO; after the death of the Holder, any exercisable
portion of an Award may, prior to the time when such portion becomes
unexercisable under the Plan or the applicable Program or Award Agreement, be
exercised by his personal representative or by any person empowered to do so
under the deceased Holder’s will or under the then applicable laws of descent
and distribution.

 

18

--------------------------------------------------------------------------------


 

(b)   Notwithstanding Section 11.3(a), the Administrator, in its sole
discretion, may determine to permit a Holder to transfer an Award other than an
Incentive Stock Option to any one or more Permitted Transferees, subject to the
following terms and conditions: (i) an Award transferred to a Permitted
Transferee shall not be assignable or transferable by the Permitted Transferee
other than by will or the laws of descent and distribution; (ii) an Award
transferred to a Permitted Transferee shall continue to be subject to all the
terms and conditions of the Award as applicable to the original Holder (other
than the ability to further transfer the Award); and (iii) the Holder and the
Permitted Transferee shall execute any and all documents requested by the
Administrator, including, without limitation documents to (A) confirm the status
of the transferee as a Permitted Transferee, (B) satisfy any requirements for an
exemption for the transfer under applicable federal, state and foreign
securities laws and (C) evidence the transfer.

 

(c)   Notwithstanding Section 11.3(a), a Holder may, in the manner determined by
the Administrator, designate a beneficiary to exercise the rights of the Holder
and to receive any distribution with respect to any Award upon the Holder’s
death. A beneficiary, legal guardian, legal representative, or other person
claiming any rights pursuant to the Plan is subject to all terms and conditions
of the Plan and any Program or Award Agreement applicable to the Holder, except
to the extent the Plan, the Program and the Award Agreement otherwise provide,
and to any additional restrictions deemed necessary or appropriate by the
Administrator. If the Holder is married and resides in a community property
state, a designation of a person other than the Holder’s spouse as his or her
beneficiary with respect to more than 50% of the Holder’s interest in the Award
shall not be effective without the prior written or electronic consent of the
Holder’s spouse. If no beneficiary has been designated or survives the Holder,
payment shall be made to the person entitled thereto pursuant to the Holder’s
will or the laws of descent and distribution. Subject to the foregoing, a
beneficiary designation may be changed or revoked by a Holder at any time
provided the change or revocation is filed with the Administrator prior to the
Holder’s death.

 

11.4 Conditions to Issuance of Shares.

 

(a)   Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing Shares pursuant to the exercise of any Award, unless and until the
Board or the Committee has determined, with advice of counsel, that the issuance
of such shares is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the Shares are listed or traded, and the Shares are covered by an
effective registration statement or applicable exemption from registration. In
addition to the terms and conditions provided herein, the Board or the Committee
may require that a Holder make such reasonable covenants, agreements, and
representations as the Board or the Committee, in its discretion, deems
advisable in order to comply with any such laws, regulations, or requirements.

 

(b)   All Share certificates delivered pursuant to the Plan and all shares
issued pursuant to book entry procedures are subject to any stop-transfer orders
and other restrictions as the Administrator deems necessary or advisable to
comply with federal, state, or foreign securities or other laws, rules and
regulations and the rules of any securities exchange or automated quotation
system on which the Shares are listed, quoted, or traded. The Administrator may
place legends on any Share certificate or book entry to reference restrictions
applicable to the Shares.

 

(c)   The Administrator shall have the right to require any Holder to comply
with any timing or other restrictions with respect to the settlement,
distribution or exercise of any Award, including a window-period limitation, as
may be imposed in the sole discretion of the Administrator.

 

(d)   No fractional Shares shall be issued and the Administrator shall
determine, in its sole discretion, whether cash shall be given in lieu of
fractional shares or whether such fractional shares shall be eliminated by
rounding down.

 

19

--------------------------------------------------------------------------------


 

(e)   Notwithstanding any other provision of the Plan, unless otherwise
determined by the Administrator or required by any applicable law, rule or
regulation, the Company shall not deliver to any Holder certificates evidencing
Shares issued in connection with any Award and instead such Shares shall be
recorded in the books of the Company (or, as applicable, its transfer agent or
stock plan administrator).

 

11.5 Forfeiture Provisions.  Pursuant to its general authority to determine the
terms and conditions applicable to Awards under the Plan, the Administrator
shall have the right to provide, in the terms of Awards made under the Plan, or
to require a Holder to agree by separate written or electronic instrument, that:
(a)(i) any proceeds, gains or other economic benefit actually or constructively
received by the Holder upon any receipt or exercise of the Award, or upon the
receipt or resale of any Shares underlying the Award, must be paid to the
Company, and (ii) the Award shall terminate and any unexercised portion of the
Award (whether or not vested) shall be forfeited, if (b)(i) a Termination of
Service occurs prior to a specified date, or within a specified time period
following receipt or exercise of the Award, or (ii) the Holder at any time, or
during a specified time period, engages in any activity in competition with the
Company, or which is inimical, contrary or harmful to the interests of the
Company, as further defined by the Administrator or (iii) the Holder incurs a
Termination of Service for “cause” (as such term is defined in the sole
discretion of the Administrator, or as set forth in a written agreement relating
to such Award between the Company and the Holder).

 

11.6 Prohibition on Repricing.  Subject to Section 13.2, the Administrator shall
not, without the approval of the stockholders of the Company, (i) authorize the
amendment of any outstanding Option or Stock Appreciation Right to reduce its
price per share, or (ii) cancel any Option or Stock Appreciation Right in
exchange for cash or another Award when the Option or Stock Appreciation Right
price per share exceeds the Fair Market Value of the underlying Shares. Subject
to Section 13.2, the Administrator shall have the authority, without the
approval of the stockholders of the Company, to amend any outstanding award to
increase the price per share or to cancel and replace an Award with the grant of
an Award having a price per share that is greater than or equal to the price per
share of the original Award.

 

11.7 Full Value Award Vesting Limitations.  Notwithstanding any other provision
of the Plan to the contrary, Full Value Awards made to Employees or Consultants
shall become vested over a period of not less than three years (or, in the case
of vesting based upon the attainment of Performance Goals or other
performance-based objectives, over a period of not less than one year measured
from the commencement of the period over which performance is evaluated)
following the date the Award is made; provided, however, that, notwithstanding
the foregoing, (a) the Administrator may lapse or waive such vesting
restrictions upon the Holder’s death, disability, retirement, and (b) Full Value
Awards that result in the issuance of an aggregate of up to 5% of the shares of
Stock available pursuant to Section 3.1(a) may be granted to any one or more
Holders without respect to such minimum vesting provisions. Notwithstanding
anything in this Section 11.7 to the contrary, Full Value Awards granted as
replacements or in substitution for cancelled Awards in connection with a stock
option exchange permitted under the terms of this Plan, as may be amended with
stockholder approval at the 2009 Annual Meeting of Stockholders, shall not be
subject to the minimum vesting provisions of this Section 11.7.

 

ARTICLE 12.

 

ADMINISTRATION

 

12.1 Administrator.  The Compensation Committee (or another committee or a
subcommittee of the Board assuming the functions of the Committee under the
Plan) shall administer the Plan (except as otherwise permitted herein) and,
unless otherwise determined by the Board, shall consist solely of two or more
Non-Employee Directors appointed by and holding office at the pleasure of the
Board, each of whom is intended to qualify as both a “non-employee director” as
defined by Rule 16b-3 of the

 

20

--------------------------------------------------------------------------------


 

Exchange Act or any successor rule, an “outside director” for purposes of
Section 162(m) of the Code and an “independent director” under the rules of any
securities exchange or automated quotation system on which the Shares are
listed, quoted or traded; provided, that any action taken by the Committee shall
be valid and effective, whether or not members of the Committee at the time of
such action are later determined not to have satisfied the requirements for
membership set forth in this Section 12.l or otherwise provided in any charter
of the Committee. Except as may otherwise be provided in any charter of the
Committee, appointment of Committee members shall be effective upon acceptance
of appointment. Committee members may resign at any time by delivering written
or electronic notice to the Board. Vacancies in the Committee may only be filled
by the Board. Notwithstanding the foregoing, (a) the full Board, acting by a
majority of its members in office, shall conduct the general administration of
the Plan with respect to Awards granted to Non-Employee Directors and (b) the
Board or Committee may delegate its authority hereunder to the extent permitted
by Section 12.6.

 

12.2 Duties and Powers of Committee.  It shall be the duty of the Committee to
conduct the general administration of the Plan in accordance with its
provisions. The Committee shall have the power to interpret the Plan, the
Program and the Award Agreement, and to adopt such rules for the administration,
interpretation and application of the Plan as are not inconsistent therewith, to
interpret, amend or revoke any such rules and to amend any Program or Award
Agreement provided that the rights or obligations of the Holder of the Award
that is the subject of any such Program or Award Agreement are not affected
adversely by such amendment, unless the consent of the Holder is obtained or
such amendment is otherwise permitted under Section 13.10. Any such grant or
award under the Plan need not be the same with respect to each Holder. Any such
interpretations and rules with respect to Incentive Stock Options shall be
consistent with the provisions of Section 422 of the Code. In its sole
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Committee under the Plan except with respect to matters
which under Rule 16b-3 under the Exchange Act or any successor rule, or
Section 162(m) of the Code, or any regulations or rules issued thereunder, or
the rules of any securities exchange or automated quotation system on which the
Shares are listed, quoted or traded are required to be determined in the sole
discretion of the Committee.

 

12.3 Action by the Committee.  Unless otherwise established by the Board or in
any charter of the Committee, a majority of the Committee shall constitute a
quorum and the acts of a majority of the members present at any meeting at which
a quorum is present, and acts approved in writing by all members of the
Committee in lieu of a meeting, shall be deemed the acts of the Committee. Each
member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any officer or other
employee of the Company or any Affiliate, the Company’s independent certified
public accountants, or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.

 

12.4 Authority of Administrator.  Subject to any specific designation in the
Plan, the Administrator has the exclusive power, authority and sole discretion
to:

 

(a)   Designate Eligible Individuals to receive Awards;

 

(b)   Determine the type or types of Awards to be granted to each Eligible
Individual;

 

(c)   Determine the number of Awards to be granted and the number of Shares to
which an Award will relate;

 

(d)   Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any performance criteria, any reload provision, any restrictions
or limitations on the Award, any schedule for vesting, lapse of forfeiture
restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, and any provisions related to non-competition
and recapture of gain on an Award, based in each case on such considerations as
the Administrator in its sole discretion determines;

 

21

--------------------------------------------------------------------------------


 

(e)   Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in cash,
Shares, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;

 

(f)    Prescribe the form of each Award Agreement, which need not be identical
for each Holder;

 

(g)   Decide all other matters that must be determined in connection with an
Award;

 

(h)   Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;

 

(i)    Interpret the terms of, and any matter arising pursuant to, the Plan, any
Program or any Award Agreement; and

 

(j)    Make all other decisions and determinations that may be required pursuant
to the Plan or as the Administrator deems necessary or advisable to administer
the Plan.

 

12.5 Decisions Binding.  The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Program, any Award Agreement and all
decisions and determinations by the Administrator with respect to the Plan are
final, binding, and conclusive on all parties.

 

12.6 Delegation of Authority.  To the extent permitted by applicable law or the
rules of any securities exchange or automated quotation system on which the
Shares are listed, quoted or traded, the Board or Committee may from time to
time delegate to a committee of one or more members of the Board or one or more
officers of the Company the authority to grant or amend Awards or to take other
administrative actions pursuant to Article 12; provided, however, that in no
event shall an officer of the Company be delegated the authority to grant awards
to, or amend awards held by, the following individuals: (a) individuals who are
subject to Section 16 of the Exchange Act, (b) Covered Employees, or
(c) officers of the Company (or Directors) to whom authority to grant or amend
Awards has been delegated hereunder; provided further, that any delegation of
administrative authority shall only be permitted to the extent it is permissible
under Section 162(m) of the Code and applicable securities laws or the rules of
any securities exchange or automated quotation system on which the Shares are
listed, quoted or traded. Any delegation hereunder shall be subject to the
restrictions and limits that the Board or Committee specifies at the time of
such delegation, and the Board may at any time rescind the authority so
delegated or appoint a new delegatee. At all times, the delegatee appointed
under this Section 12.6 shall serve in such capacity at the pleasure of the
Board and the Committee.

 

ARTICLE 13.

 

MISCELLANEOUS PROVISIONS

 

13.1 Amendment, Suspension or Termination of the Plan.  Except as otherwise
provided in this Section 13.1, the Plan may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Board or the Committee. However, without approval of the Company’s
stockholders given within twelve (12) months before or after the action by the
Administrator, no action of the Administrator may, except as provided in
Section 13.2, (i) increase the limits imposed in Section 3.1 on the maximum
number of shares which may be issued under the Plan, or (ii) reduce the price
per share of any outstanding Option or Stock Appreciation Right granted under
the Plan, or (iii) cancel any Option or Stock Appreciation Right in exchange for
cash or another Award when the Option or Stock Appreciation Right price per
share exceeds the Fair Market Value of the underlying Shares. Except as provided
in Section 13.10, no amendment, suspension or termination of the Plan shall,
without the consent of the Holder, impair any rights or obligations under any
Award theretofore granted or awarded, unless the Award itself otherwise
expressly so provides. No Awards may be granted or awarded during any period of
suspension or after termination of the Plan, and in no event may any Award be
granted under the Plan after the tenth (10th) anniversary of the Effective Date.

 

22

--------------------------------------------------------------------------------


 

13.2 Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.

 

(a)   In the event of any stock dividend, stock split, combination or exchange
of shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to stockholders, or any other change affecting the
shares of the Company’s stock or the share price of the Company’s stock other
than an Equity Restructuring, the Administrator shall make equitable
adjustments, if any, to reflect such change with respect to (i) the aggregate
number and kind of shares that may be issued under the Plan (including, but not
limited to, adjustments of the limitations in Section 3.1 on the maximum number
and kind of shares which may be issued under the Plan, and adjustments of the
Award Limit, and adjustments of the manner in which shares subject to Full Value
Awards will be counted); (ii) the number and kind of shares of Common Stock (or
other securities or property) subject to outstanding Awards; (iii) the number
and kind of shares of Common Stock (or other securities or property) for which
automatic grants are subsequently to be made to new and continuing Non-Employee
Directors pursuant to Section 8.7; (iv) the terms and conditions of any
outstanding Awards (including, without limitation, any applicable performance
targets or criteria with respect thereto); and (v) the grant or exercise price
per share for any outstanding Awards under the Plan. Any adjustment affecting an
Award intended as Performance-Based Compensation shall be made consistent with
the requirements of Section 162(m) of the Code.

 

(b)   In the event of any transaction or event described in Section 13.2(a) or
any unusual or nonrecurring transactions or events affecting the Company, any
Affiliate of the Company, or the financial statements of the Company or any
Affiliate, or of changes in applicable laws, regulations or accounting
principles, the Administrator, in its sole discretion, and on such terms and
conditions as it deems appropriate, either by the terms of the Award or by
action taken prior to the occurrence of such transaction or event and either
automatically or upon the Holder’s request, is hereby authorized to take any one
or more of the following actions whenever the Administrator determines that such
action is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to any Award under the Plan, to facilitate such transactions or
events or to give effect to such changes in laws, regulations or principles:

 

(i)    To provide for either (A) termination of any such Award in exchange for
an amount of cash, if any, equal to the amount that would have been attained
upon the exercise of such Award or realization of the Holder’s rights (and, for
the avoidance of doubt, if as of the date of the occurrence of the transaction
or event described in this Section 13.2 the Administrator determines in good
faith that no amount would have been attained upon the exercise of such Award or
realization of the Holder’s rights, then such Award may be terminated by the
Company without payment) or (B) the replacement of such Award with other rights
or property selected by the Administrator in its sole discretion having an
aggregate value not exceeding the amount that could have been attained upon the
exercise of such Award or realization of the Holder’s rights had such Award been
currently exercisable or payable or fully vested;

 

(ii)   To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;

 

(iii)  To make adjustments in the number and type of shares of the Company’s
stock (or other securities or property) subject to outstanding Awards, and in
the number and kind of outstanding Restricted Stock or Deferred Stock and/or in
the terms and conditions of

 

23

--------------------------------------------------------------------------------


 

(including the grant or exercise price), and the criteria included in,
outstanding Awards and Awards which may be granted in the future;

 

(iv)  To provide that such Award shall be exercisable or payable or fully vested
with respect to all shares covered thereby, notwithstanding anything to the
contrary in the Plan or the applicable Program or Award Agreement; and

 

(v)   To provide that the Award cannot vest, be exercised or become payable
after such event.

 

(c)   In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 13.2(a) and 13.2(b):

 

(i)    The number and type of securities subject to each outstanding Award and
the exercise price or grant price thereof, if applicable, shall be equitably
adjusted; and/or

 

(ii)   The Administrator shall make such equitable adjustments, if any, as the
Administrator in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares that may
be issued under the Plan (including, but not limited to, adjustments of the
limitations in Section 3.1 on the maximum number and kind of shares which may be
issued under the Plan, and adjustments of the Award Limit, and adjustments of
the manner in which shares subject to Full Value Awards will be counted). The
adjustments provided under this Section 13.2(c) shall be nondiscretionary and
shall be final and binding on the affected Holder and the Company.

 

(d)   Notwithstanding any other provision of the Plan, in the event of a Change
in Control where a Holder’s Awards are assumed by the surviving or successor
entity (or a parent or subsidiary thereof) or the surviving or successor entity
(or a parent or subsidiary thereof) substitutes substantially similar awards for
the Holder’s Awards, and within twelve (12) months following such Change in
Control, (i) the Company (or an Affiliate) or the surviving or successor entity
(or a parent or subsidiary thereof) terminates a Holder’s employment or service
without Cause or (ii) the Holder voluntarily terminates his or her employment or
service with the Company (or an Affiliate) or the surviving or successor entity
(or a parent or subsidiary thereof) due to Good Reason, then such Holder’s
remaining unvested Awards (including any substituted awards) shall become fully
vested, exercisable and/or payable, as applicable, and all forfeiture
restrictions on such Awards (including any substituted awards) shall lapse, on
the date of such termination.

 

For purposes of Section 13.2(d), “Cause” shall mean any one or more of the
following by a Holder: (1) the conviction of, or entry of a plea of “guilty” or
“no contest” to, a felony or a crime involving moral turpitude, (2) an
unauthorized use or disclosure of confidential information or trade secrets of
the Company (or an Affiliate) or the surviving or successor entity (or a parent
or subsidiary thereof); (3) other intentional misconduct, fraud, embezzlement or
act of dishonesty that has a material adverse impact on the Company (or an
Affiliate) or the surviving or successor entity (or a parent or subsidiary
thereof); or (4) an intentional and continued refusal or failure to act in
accordance with any lawful and proper direction or order of the Board or the
appropriate individual to whom the Holder reports. Notwithstanding the
foregoing, if the term or concept of “Cause” has been defined in an agreement
between a Holder and the Company (or an Affiliate) or the surviving or successor
entity (or a parent or subsidiary thereof), then “Cause” shall have the
definition set forth in such agreement with respect to such Holder’s Awards for
purposes of this Section 13.2(d).

 

For purposes of Section 13.2(d), “Good Reason” shall mean the occurrence of any
of the following conditions without the Holder’s written consent: (1) a material
diminution in the Holder’s base compensation, (2) a material diminution in the
Holder’s authority, duties, or

 

24

--------------------------------------------------------------------------------


 

responsibilities, or (3) a material change in the geographic location at which
the Holder must perform services for the Company (or an Affiliate) or the
surviving or successor entity (or a parent or subsidiary thereof). In order to
resign for Good Reason, the Holder must provide written notice to the Company
(or an Affiliate) or the surviving or successor entity (or a parent or
subsidiary thereof) of the existence of the condition giving rise to Good Reason
(the “Good Reason Condition”) within ninety (90) days of the initial existence
of such Good Reason Condition. Upon receipt of such notice of the Good Reason
Condition, the Company (or an Affiliate) or the surviving or successor entity
(or a parent or subsidiary thereof) will be provided with a period of thirty
(30) days during which it may remedy the Good Reason Condition and if the Good
Reason Condition is not remedied within such period, the Holder may resign for
Good Reason based on the Good Reason Condition specified in the notice, provided
that such resignation must occur within six (6) months after the initial
existence of such Good Reason Condition. Notwithstanding the foregoing, if the
term or concept of “Good Reason” has been defined in an agreement between a
Holder and the Company (or an Affiliate) or the surviving or successor entity
(or a parent or subsidiary thereof), then “Good Reason” shall have the
definition set forth in such agreement with respect to such Holder’s Awards for
purposes of this Section 13.2(d).

 

(e)   The Administrator may, in its sole discretion, include such further
provisions and limitations in any Award, agreement or certificate, as it may
deem equitable and in the best interests of the Company that are not
inconsistent with the provisions of the Plan.

 

(f)    With respect to Awards which are granted to Covered Employees and are
intended to qualify as Performance-Based Compensation, no adjustment or action
described in this Section 13.2 or in any other provision of the Plan shall be
authorized to the extent that such adjustment or action would cause such Award
to fail to so qualify as Performance-Based Compensation, unless the
Administrator determines that the Award should not so qualify. No adjustment or
action described in this Section 13.2 or in any other provision of the Plan
shall be authorized to the extent that such adjustment or action would cause the
Plan to violate Section 422(b)(1) of the Code. Furthermore, no such adjustment
or action shall be authorized to the extent such adjustment or action would
result in short-swing profits liability under Section 16 or violate the
exemptive conditions of Rule 16b-3 unless the Administrator determines that the
Award is not to comply with such exemptive conditions.

 

(g)   The existence of the Plan, the Program, the Award Agreement and the Awards
granted hereunder shall not affect or restrict in any way the right or power of
the Company or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of stock or of options, warrants or rights to purchase stock or of
bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

 

(h)   No action shall be taken under this Section 13.2 which shall cause an
Award to fail to comply with Section 409A of the Code or the Treasury
Regulations thereunder, to the extent applicable to such Award.

 

13.3 Approval of Plan by Stockholders.  The Plan will be submitted for the
approval of the Company’s stockholders within twelve (12) months after the date
of the Board’s initial adoption of the Plan.

 

25

--------------------------------------------------------------------------------


 

13.4 No Stockholders Rights.  Except as otherwise provided herein, a Holder
shall have none of the rights of a stockholder with respect to shares of Common
Stock covered by any Award until the Holder becomes the record owner of such
shares of Common Stock.

 

13.5 Paperless Administration.  In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Holder may be permitted
through the use of such an automated system.

 

13.6  Effect of Plan upon Other Compensation Plans.  The adoption of the Plan
shall not affect any other compensation or incentive plans in effect for the
Company or any Affiliate. Nothing in the Plan shall be construed to limit the
right of the Company or any Affiliate: (a) to establish any other forms of
incentives or compensation for Employees, Directors or Consultants of the
Company or any Affiliate, or (b) to grant or assume options or other rights or
awards otherwise than under the Plan in connection with any proper corporate
purpose including without limitation, the grant or assumption of options in
connection with the acquisition by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, partnership,
limited liability company, firm or association.

 

13.7 Compliance with Laws.  The Plan, the granting and vesting of Awards under
the Plan and the issuance and delivery of Shares and the payment of money under
the Plan or under Awards granted or awarded hereunder are subject to compliance
with all applicable federal, state, local and foreign laws, rules and
regulations (including but not limited to state, federal and foreign securities
law and margin requirements), the rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded, and to such
approvals by any listing, regulatory or governmental authority as may, in the
opinion of counsel for the Company, be necessary or advisable in connection
therewith. Any securities delivered under the Plan shall be subject to such
restrictions, and the person acquiring such securities shall, if requested by
the Company, provide such assurances and representations to the Company as the
Company may deem necessary or desirable to assure compliance with all applicable
legal requirements. To the extent permitted by applicable law, the Plan and
Awards granted or awarded hereunder shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.

 

13.8 Titles and Headings, References to Sections of the Code or Exchange Act. 
The titles and headings of the Sections in the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control. References to sections of the Code
or the Exchange Act shall include any amendment or successor thereto.

 

13.9  Governing Law.  The Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
Delaware without regard to conflicts of laws thereof.

 

13.10  Section 409A.  To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Program
pursuant to which such Award is granted and the Award Agreement evidencing such
Award shall incorporate the terms and conditions required by Section 409A of the
Code. To the extent applicable, the Plan, the Program and any Award Agreements
shall be interpreted in accordance with Section 409A of the Code and Department
of Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date. Notwithstanding any provision of the Plan to
the contrary, in the event that following the Effective Date the Administrator
determines that any Award may be subject to Section 409A of the Code and related
Department of Treasury guidance (including such Department of Treasury guidance
as may be issued after the Effective Date), the Administrator may adopt such
amendments to the Plan and the applicable Program and Award Agreement or adopt
other policies and procedures (including amendments,

 

26

--------------------------------------------------------------------------------


 

policies and procedures with retroactive effect), or take any other actions,
that the Administrator determines are necessary or appropriate to (a) exempt the
Award from Section 409A of the Code and/or preserve the intended tax treatment
of the benefits provided with respect to the Award, or (b) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance and thereby avoid the application of any penalty taxes under such
Section.

 

13.11  No Rights to Awards.  No Eligible Individual or other person shall have
any claim to be granted any Award pursuant to the Plan, and neither the Company
nor the Administrator is obligated to treat Eligible Individuals, Holders or any
other persons uniformly.

 

13.12  Unfunded Status of Awards.  The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Holder pursuant to an Award, nothing contained in the Plan or any Program or
Award Agreement shall give the Holder any rights that are greater than those of
a general creditor of the Company or any Affiliate.

 

13.13  Indemnification.  To the extent allowable pursuant to applicable law,
each member of the Committee or of the Board shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided he or she gives the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled pursuant to the Company’s Certificate of Incorporation or
Bylaws, as a matter of law, or otherwise, or any power that the Company may have
to indemnify them or hold them harmless.

 

13.14  Relationship to other Benefits.  No payment pursuant to the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any Affiliate except to the extent otherwise expressly provided in
writing in such other plan or an agreement thereunder.

 

13.15  Expenses.  The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.

 

27

--------------------------------------------------------------------------------